     Case 3:18-mj-20098-KSC-AJB Document 28 Filed 10/15/18 PageID.770 Page 1 of 3



 1 ADAM L. BRAVERMAN
   United States Attorney
 2 COLIN M. MCDONALD
 3 California Bar No. 286561
   Assistant United States Attorney
 4 United States Attorney’s Office
   880 Front Street, Room 6293
 5 San Diego, California 92101-8893
 6 Telephone: (619) 546-9144
   colin.mcdonald@usdoj.gov
 7
 8 Attorneys for Plaintiff
   United States of America
 9
10                      UNITED STATES DISTRICT COURT
11                     SOUTHERN DISTRICT OF CALIFORNIA
12
                                         )
13 United States of America,             ) Case No.: 18mj-20098-KSC-AJB
                                         )
14               vs.                     )
                                         )
15                                       ) UNITED STATES’ SUPPLEMENTAL
                                         )
16 Oscar Jesus Chavez-Diaz,              ) BRIEF
                                         )
17                                       )
               Defendant.                )
18                                       )
                                         )
19                                       )
                                         )
20
21         Defendant claims the District Court for the Southern District of

22 California violated his constitutional rights by failing to place his case on the
23 Court’s Central Violations Bureau (CVB) calendar. He is wrong.
                                                        1


24         The CVB is “a national center charged with processing violation notices

25 (tickets) issued and payments received for petty offenses charged on a federal
26 violation notice.” Doc. No. 21-1 at 2. A CVB proceeding is initiated when a
27 violator is issued a federal violation notice (or a “ticket”) by a federal law
28   1    Defendant routinely refers to the CVB court as this district’s
     “misdemeanor” court. There is no such thing. The CVB court is CVB court.
30
     Case 3:18-mj-20098-KSC-AJB Document 28 Filed 10/15/18 PageID.771 Page 2 of 3



 1 enforcement officer. Doc. No. 23 ¶ 2. Thereafter, the violation notice is mailed
 2 by law enforcement to the CVB for processing. Doc. No. 21-1 at 3; Doc. No. 23
 3 ¶ 2. Approximately 4 to 8 weeks later, CVB then mails violators a notice to
 4 appear in court. Doc. No. 23 ¶ 2. That appearance date is generally another 4
 5 weeks away. Id.
 6         These procedures make clear the principal flaw in Defendant’s argument:
 7 his case is not a CVB matter. He was not charged on a federal violation notice
 8 and his case was not routed to the CVB for processing. There is no possibility
 9 his case could have been set on the Court’s CVB calendar.
10         Defendant observes that other misdemeanors are processed through the
11 CVB court. That is irrelevant. Those are CVB cases; Defendant’s is not.
12         This Court should affirm Defendant’s conviction.
13                                           Respectfully submitted,
14
     Dated:      October 15, 2018            ADAM L. BRAVERMAN
15                                           United States Attorney
16
                                             s/Colin M. McDonald
17                                           COLIN M. MCDONALD
                                             Assistant United States Attorney
18
19
20
21
22
23
24
25
26
27
28


30
     Case 3:18-mj-20098-KSC-AJB Document 28 Filed 10/15/18 PageID.772 Page 3 of 3



 1
 2
                       UNITED STATES DISTRICT COURT
 3
                   SOUTHERN DISTRICT OF CALIFORNIA
 4
                                                    )
 5    United States of America,                     ) Case 18mj-20098-KSC-AJB
                                                    )
 6                                                  ) CERTIFICATE OF SERVICE
                                                    )
 7           v.                                     )
                                                    )
 8                                                  )
      Oscar Jesus Chavez-Diaz,                      )
 9                                                  )
                                                    )
10                                Defendant.        )
11                                                  )
                                                    )
12
13         I, the undersigned, declare under penalty of perjury that I have
14 served the foregoing document on the above-captioned party(ies) by:
15
           ☒ electronically filing it with the U.S. District Court for the Southern
16           District of California using its ECF System, which electronically
17           notifies the party(ies).
18         ☐ causing the foregoing to be mailed by first class mail to the parties
19           identified with the District Court Clerk on the ECF System.

20         ☐ causing the foregoing to be mailed by first class mail to the
21           following non-ECF participant at the last known address, at which
             place there is delivery service of mail from the United States Postal
22           Service:
23         Executed on October 15, 2018
24
                                                   ADAM L. BRAVERMAN
25                                                 United States Attorney
26
                                                   s/Colin M. McDonald
27                                                 COLIN M. MCDONALD
                                                   Assistant U.S. Attorney
28


30
